Title: From Alexander Hamilton to Oliver Wolcott, Junior, 21 August 1798
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



New York August 21. 1798
My Dear Sir

Your two letters of the 9th. reached this place during an absence on necessary business which only terminated on Saturday.
Our friend McHenry has adopted the ideas suggested to him. And you may rely on my effectual cooperation. At the same time, as a total dislocation of residence, to fulfil in all its extent the idea you intimate, would be unqualified ruin to me, I must endeavor to avoid it. Frequent visits and constant communication and the immediate charge of certain branches of the service will I doubt not substantially suffice.
The objects you indicate as deserving primary attention will engage it.
In respect to Mr. Wharton, I shall with pleasure promote whatever may suit him & the service. But I do not know that there is in the establishment any provision for a clerk or Secretary to a General officer. It is usual except in the case of the Commander in Chief for Aides-De Camp to perform the duties of such characters. In reference to Aides, my situation is this—I have already yielded to the strong wishes of Mr. & Mrs. Church the promise to appoint their eldest son as one—for the other I must endeavor to find an experienced officer. If Mr Wharton desires an appointment in some regiment to take his chance for a place in the family of some general officer, I will assist the wish. Let me, if you please, understand this matter with precision.
Yrs. Affecty

A Hamilton
Oliver Wolcott Esqr

